        Case 1:18-cv-00167-EGS Document 27-5 Filed 12/13/18 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
UNDER LAW,
                     Plaintiff,
       v.

U.S. DEPARTMENT OF JUSTICE,
U.S. DEPARTMENT OF HOMELAND SECURITY,
                                                                No. 1:18-CV-167-EGS

                     Defendants.


                  DEFENDANTS’ STATEMENT OF MATERIAL FACTS
                   AS TO WHICH THERE IS NO GENUINE DISPUTE

       Pursuant to LCvR 7(h), defendants, the United States Department of Justice (“DOJ”) and

 the United States Department of Homeland Security (“DHS”) submit this Statement of Material

 Facts as to Which There is No Genuine Dispute.

       1.     On October 24, 2017, plaintiff, the Lawyers’ Committee for Civil Rights Under

Law, submitted by letter a Freedom of Information Act (“FOIA”) request to DHS for the

following:

       A. all records containing, reflecting, documenting, summarizing, or otherwise relating to
          certain communications identified on a Vaughn-type index submitted in Lawyers’
          Committee for Civil Rights Under Law v. Presidential Advisory Commission on
          Election Integrity, et al., No. 17-cv-01354 (CKK) (D.D.C. 2017);

       B. any other records containing, reflecting, documenting, summarizing, or otherwise
          relating to communications since January 20, 2017, between any DHS employee and
          any of the following individuals or email addresses:

              a. Kris Kobach, kkobach@gmail.com, kris@kriskobach.com,

              b. Connie Lawson, connie@lawsonandco.com,

              c. Bill Gardner, chipkate@aol.com,
        Case 1:18-cv-00167-EGS Document 27-5 Filed 12/13/18 Page 2 of 6



               d. Matthew Dunlap, mattdunlap47@gmail.com,

               e. J. Kenneth Blackwell, kennethblackwell693@gmail.com,

               f. Hans von Spakovsky, Hans.VonSpakovsky@heritage.org,

               g. Christy McCormick, cacm@aol.com,

               h. David Dunn, david@capitolpartnersar.com,

               i. Mark Rhodes, mrhodes@woodcountywv.com,

               j. Alan King, aking2322@gmail.com,

               k. J. Christian Adams, adams@electionlawcenter.com,

               l. Andrew Kossack,

               m. Mark Paoletta,

               n. Matthew Morgan,

               o. Ronald Williams,

               p. Deniz Baykin,

               q. Any other Commission staff members;

       C. any other records, including but not limited to internal communications,
          communications with other federal agencies, and communications with third parties,
          that reference the individuals in Request (2) or the Commission itself by name.

Compl. ¶¶ 48-49; id., Ex. J.

       2.      DHS acknowledged plaintiff’s FOIA request by letter dated November 6, 2017,

and informed plaintiff that the agency had determined the request did not identify the records it

was seeking with specificity. See Compl., Ex. K. In particular, DHS stated that plaintiff had

failed to identify the DHS email accounts it wanted to be searched. Id. DHS requested that

plaintiff resubmit its request within 30 days or the agency would administratively close the

request. Id. Having not received a revised request, DHS informed plaintiff by letter dated

December 26, 2017, that the agency was administratively closing the request. Id., Ex. L.


                                               -2-
        Case 1:18-cv-00167-EGS Document 27-5 Filed 12/13/18 Page 3 of 6



       3.      Plaintiff subsequently filed this lawsuit on January 26, 2018, see Compl., and

DHS, thereafter, started processing the request.

       4.      On March 30, 2018, DHS conducted a search for records responsive to the request

using a date range of January 20, 2017, through March 30, 2018. See Declaration of James

V.M.L. Holzer, Deputy Chief Freedom of Information Act Officer, DHS Privacy Office (“Holzer

Decl.”) ¶ 8.

       5.      As of result of DHS’s searches, including its review of DHS records released

pursuant to other FOIA requests related to the Presidential Advisory Commission on Election

Integrity, DHS identified a total of 632 pages of responsive records to plaintiff’s request. The

agency released 230 of pages in full, 280 of pages in part, withheld 34 pages in full, and referred

88 pages to other agencies for direct response to plaintiff. Id. ¶ 10.

       6.      On August 10, 2017, plaintiff submitted a Freedom of Information Act request to

DOJ’s Office of the Solicitor General (“DOJ-OSG”) and Office of Information Policy (“DOJ-

OIP”) for the following:

            A. All records containing, reflecting, documenting, summarizing, or otherwise relating
               to communications (including emails, telephone call logs, calendar entries, meeting
               agendas, or any other records reflecting communications) since January 20, 2017
               between any DOJ employee and any of the following individuals:

                       a. Kris Kobach,

                       b. J. Kenneth Blackwell,

                       c. Hans von Spakovsky,

                       d. J. Christian Adams,

                       e. Andrew Kossack,

                       f. H. Christopher Coates,

                       g. Robert Popper,



                                                -3-
            Case 1:18-cv-00167-EGS Document 27-5 Filed 12/13/18 Page 4 of 6



                         h. Any employees or agents of the Public Interest Law Foundation
                            (including anyone with an email address ending in
                            @publicinterestlegal.org),

                         i. Any employees or agents of the American Civil Rights Union (including
                            anyone with an email address ending @thearcu.org),


                         j. Any employees or agents of Judicial Watch (including anyone with an
                            email address ending in @judicial watch.org);


              B. All records containing, reflecting, documenting, summarizing, or otherwise relating
                 to communications (including emails, telephone call logs, calendar entries, meeting
                 agendas, or any other records reflecting communications) since January 20, 2017
                 between DOJ employee and any employee of the Ohio Attorney General’s Office
                 (including anyone with an email address ending in @OhioAttorneyGeneral.gov) as
                 it pertains to Husted v. A. Phillip Randolph Institute.


Compl. ¶ 28; id., Ex. C.

        7.       DOJ-OSG conducted a search of its electronic records and systems, including

OSG’s Automated Docket System (“ADS”). Declaration of Valerie Hall Yancey (“Yancey

Decl.”) ¶ 7. DOJ-OSG also directed the Justice Management Division, Office of the Chief

Information Officer (“JMD/OCIO”) to conduct a search for email correspondence and electronic

documents. Id. JMD/OCIO searched the email accounts of attorneys OSG judged likely to have

responsive correspondence including senior attorneys and attorneys who worked on the Husted

matter. Through these searches, DOJ-OSG identified approximately 411 pages of potentially

responsive documents. Id. Of these documents, DOJ-OSG determined that approximately 364

pages could be released either in full or in part. Id. The remaining 47 pages were withheld in

full. Id.

        8.       Thereafter, JMD/OCIO discovered that a technical issue concerning the data on

which some of DOJ-OSG’s searches were run may have impacted the searches for records

responsive to plaintiff’s FOIA request. Id. ¶ 8. JMD/OCIO subsequently re-ran the searches for


                                                 -4-
        Case 1:18-cv-00167-EGS Document 27-5 Filed 12/13/18 Page 5 of 6



records responsive to plaintiff’s FOIA request. Id. As a result of the supplement searches, DOJ-

OSG identified approximately 478 additional pages of documents responsive to plaintiff’s FOIA

request. Id. Of these documents, DOJ-OSG determined that approximately 461 pages could be

released either in full or in part. Id. The remaining 17 pages were withheld in full. Id.

       9.      DOJ-OIP, upon reviewing plaintiff’s request, determined that responsive records,

if any existed, were likely located in the Office of Attorney General (“OAG”) and the Office of

the Deputy Attorney General (“ODAG”). Declaration of Vanessa R. Brinkmann (“Brinkmann

Decl.”) ¶ 15. On August 15, 2017, DOJ-OIP initiated a search of the email and computer files of

a total of 33 records custodians using a date range of January 20, 2017, through August 15, 2017.

Id. ¶ 16. After learning of the technical issue affecting the data against which these searches were

run, DOJ-OIP worked closely with its electronic search support team in JMD/OCIO to re-run the

searches. Id. ¶ 18.

       10.     After manually reviewing the results of these searches, DOJ-OIP determined that

108 pages of records were responsive to plaintiff’s request. Id. ¶ 20.



Dated: December 13, 2018                             Respectfully submitted,


                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Kristina A. Wolfe

                                                     CAROL FEDERIGHI
                                                     Senior Trial Counsel
                                                     KRISTINA A. WOLFE
                                                     JOSEPH E. BORSON
                                                     Trial Attorneys
                                                     U.S. Department of Justice


                                               -5-
Case 1:18-cv-00167-EGS Document 27-5 Filed 12/13/18 Page 6 of 6



                                   Civil Division, Federal Programs Branch
                                   P.O. Box 883, Ben Franklin Station
                                   Washington, DC 20044
                                   Tel: (202) 353-4519
                                   Email: kristina.wolfe@usdoj.gov
                                   Counsel for Defendants




                             -6-
